Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 appears to be misdescriptive. Neither the specification, nor the drawings teach that the output waveguide disposed between the optical fiber and the output end of the Mach-Zehnder interferometer. The only figure that shows an output fiber (532) connected to an output waveguide (536) has the fiber between the MZ and the waveguide. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over O’Sullivan et al (2017/0090268).
In regard to claims 1 and 18, O’Sullivan teaches an optical transmitter (figure 1-2) configured to transmit optical signals, the optical transmitter comprising: one or more first optical sources (103) coupled to an input waveguide (paragraph 6) configured to emit light having different wavelengths (multiple wavelengths shown): and a Mach-Zehnder interferometer (105) comprising: a first arm (313) and a second arm (315): a first optical coupler (311) configured to couple the emitted light to the first and second arms: an array of two or more second optical sources (317a-317n) coupled to the first arm, each of the two or more second optical sources configured to be injection locked to a different respective wavelength of the emitted light transmitted from the one or more first optical sources (paragraphs 34 and 41, obviously operates in a manner similar to the applicants’ – rings controlled in 
In regard to claim 3, see paragraph 34.
In regard to claims 4 and 18, O’Sullivan’s rings operate in the same manner as the applicants.
In regard to claim 5, see paragraph 7 which says that the second arm may include a delay element.
In regard to claim 6, see paragraph 54 which specifies that the delay is at a quadrature. 
In regard to claim 7, see paragraph 34 which teaches that the wavelengths of each of the rings have narrow resonances to reduce cross talk. 
In regard to claim 8, O’Sullivan teaches that 313 and 315 are separate waveguides (paragraph 35).
In regard to claims 9-10, O’Sullivan teaches that the beamsplitter can be a multimode interference coupler (paragraph 35).
In regard to claim 11, O’Sullivan says that the combiner 321 may be a beamsplitter similar to 311 (paragraph 37).
In regard to claim 18, see paragraph 56 of O’Sullivan. He teaches that there is a receiver. It is inherent that the receiver is connected to the transmitter. In regard to claims 12-14 and 18, O’Sullivan teaches an output waveguide 323. The examiner is relying on common knowledge in the art that it is well known for a waveguide at the output of a transmitter to be provided by a fiber. The examiner is relying on common knowledge that it is well known to couple fibers/waveguides of a transmitter to the fiber/waveguides of a receiver. See paragraph 37. 
In regard to claims 15 and 19-20, see paragraph 47. O’Sullivan teaches that “the entire optical system may be formed as an integrated optical circuit on a monolithic substrate”. The examiner is relying on common knowledge that it is well known to integrate transmitters on a single substrate to 
In regard to claim 19, the examiner is relying on common knowledge that it is well known to integrate a transmitter on a single chip and to integrate a receiver on a single chip and that transmitters and receivers are connected to each other in order to provide a communication system.

Allowable Subject Matter
Claims 16-17 are allowed.
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pelc (2019/0020419) et al teach an optical transmitter (figure 1) configured to transmit optical signals, the optical transmitter comprising: one or more first optical sources (paragraph 11) configured to emit light having different wavelengths (multiple discrete wavelengths): and a Mach-Zehnder interferometer comprising: a first arm (104) and a second arm (106): a first optical coupler (102) configured to couple the emitted light to the first and second arms: an array of two or more second optical sources (1081-108n). See figure 1 of Ren (2022/0019023). See figure 1B of Liang et al (2021/0088740). See figure 3 which shows a receiver and fiber (330) and that the laser and slave lasers integrated (paragraph 18). See figures 1-2 of Chen et al (2018/0212682). See figure 5 of Jiang (2017/0010419).

	
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS A HOLLWEG can be reached at 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LESLIE C PASCAL/Primary Examiner
Art Unit 2883